EXHIBIT 10.19

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into as of the          day
of                                   , 20       ("Agreement"), by and between
Alexandria Real Estate Equities, Inc., a Maryland corporation, and each of the
entities identified on Exhibit A hereto, including such entities as may execute
a Joinder Agreement (as defined below), each of which is incorporated in the
State of Maryland (each of which shall be defined for purposes of this Agreement
as the "Company"), and                                               
("Indemnitee").

 

WHEREAS, at the request of the Company, Indemnitee currently serves as a
[director] [and] [officer] of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of his service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such [director]
[and] [officer], the Company has agreed to indemnify and to advance expenses and
costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law;

 

WHEREAS, Indemnitee and the Company recognize that Indemnitee may become an
officer and/or a director of one or more direct or indirect subsidiaries of the
Company incorporated in the State of Maryland subsequent to the date of this
Agreement and, accordingly, that such entities may, from time to time, become
parties to this Agreement by executing a Joinder Agreement as provided in
Section 24(b) below; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                   Definitions.  For purposes of this
Agreement:

 

(a)                               "Change in Control" means a change in control
of the Company occurring after the Effective Date of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), whether or not the Company is then subject to such reporting requirement;
provided, however, that without limitation such a Change in Control shall be
deemed to have occurred if after the Effective Date (i) any "person" (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company's then outstanding securities without the
prior approval of at least two-thirds of the members of the Board of Directors
in office immediately prior to such person attaining such percentage interest;
provided, however, that for purposes of this clause (i), the following
acquisitions of securities of the Company shall not constitute a Change of
Control: (x) any acquisition of securities of the Company directly from the
Company, (y) any acquisition of securities of the Company by the Company or (z)
any acquisition of

 

--------------------------------------------------------------------------------


 

securities of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; (ii) there occurs an actual or threatened proxy contest with respect to
the Company, or the Company is a party to a merger, consolidation, sale of
assets, plan of liquidation or other reorganization not approved by at least
two-thirds of the members of the Board of Directors then in office, as a
consequence of which directors in office immediately prior to such transaction
or event whose election or nomination for election by the Company's stockholders
was approved by at least two-thirds of the directors in office at the time of
such election or nomination constitute less than a majority of the Board of
Directors after such event; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (a)(ii) of this Section
1, individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

 

(b)                              "Corporate Status" means the status of a person
as a director, officer, employee or agent of the Company, or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other Enterprise if such person is or was serving in such capacity
at the request of the Company.  As clarification, and without limiting the
circumstances in which a person may be serving at the request of the Company,
any person who is serving as a director, officer, trustee, partner, manager,
managing member, fiduciary, employee or agent of a direct or indirect Subsidiary
of the Company shall be deemed to be serving at the request of the Company.

 

(c)                               "Disinterested Director" means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification and/or advance of Expenses is sought by Indemnitee.

 

(d)                              "Effective Date" means the date set forth in
the first paragraph of this Agreement.

 

(e)                               "Enterprise" means a corporation, real estate
investment trust, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which a person is or was serving,
at the request of the Company, as a director, officer, trustee, partner,
manager, managing member, fiduciary, employee or agent.

 

(f)                                  "Expenses" means all reasonable and
out-of-pocket attorneys' fees and costs, retainers, court costs, transcript
costs, fees of experts, witness fees, fees of private investigators, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, fax transmission charges, fees or charges for secretarial services,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification under this Agreement.  Expenses also shall include Expenses
incurred in connection with any appeal

 

-2-

--------------------------------------------------------------------------------


 

resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.

 

(g)                               "Independent Counsel" means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither is, nor in the past five years has been, retained to represent:  (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning the Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to or witness in the Proceeding giving rise to a claim for indemnification
or advance of Expenses hereunder. Notwithstanding the foregoing, the term
"Independent Counsel" shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee's rights under this Agreement.

 

(h)                               "Joinder Agreement" means an agreement, in
substantially the form attached hereto as Exhibit B, pursuant to which a Company
listed on Exhibit A hereto (as it may hereafter be amended) has become a party
to this Agreement.

 

(i)                                   "Proceeding" includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative or investigative (formal or informal) nature, including
any appeal therefrom, in which Indemnitee was, is or is threatened to be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee's Corporate Status, whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement or advance of Expenses is sought under this Agreement.  If the
Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, such situation shall be considered
a Proceeding.

 

(j)                                  "Subsidiary," with respect to the Company,
means any corporation or other entity (i) of which a majority or minority of the
voting power of the voting equity securities or equity interest is owned,
directly or indirectly, by the Company or (ii) the management of which is
controlled directly or indirectly by the Company.

 

Section 2.                                   Services by Indemnitee.  Indemnitee
will serve or continue to serve as an officer, director or key employee of the
Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his resignation.  Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in such
position.  This Agreement shall not be deemed an employment contract between the
Company (or any of its Subsidiaries or any other Enterprise) and Indemnitee. 
Indemnitee specifically acknowledges that Indemnitee's employment with the
Company (or any of its Subsidiaries or any other Enterprise), if any, is at
will, and the Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its Subsidiaries or any
other Enterprise), other applicable formal severance

 

-3-

--------------------------------------------------------------------------------


 

policies duly adopted by the Board of Directors, or, with respect to service as
a director or officer of the Company, by the Maryland General Corporation Law
(the "MGCL") or the charter or Bylaws of the Company.  The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as an officer, director or key employee of the Company in
accordance with Section 17(a) of this Agreement.

 

Section 3.                                   Indemnification.  The Company shall
indemnify, and advance Expenses to, Indemnitee (a) as provided in this Agreement
and (b) otherwise to the maximum extent permitted by Maryland law in effect on
the date hereof and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to Indemnitee hereunder based on Maryland law as in effect on the date hereof. 
The rights of Indemnitee provided in this Section 3 shall include without
limitation the rights set forth in the other sections of this Agreement,
including any additional indemnification permitted by Section 2-418(g) of the
MGCL.

 

Section 4.                                   Standard for Indemnification.  If,
by reason of Indemnitee's Corporate Status, Indemnitee was, is, or is threatened
to be made, a party to or a participant (as a witness or otherwise) in any
Proceeding, Indemnitee shall be indemnified against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred or suffered by Indemnitee or on his
behalf in connection with such Proceeding or any claim, issue or matter therein
unless it is established that (i) the act or omission of Indemnitee was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty, (ii) Indemnitee
actually received an improper personal benefit in money, property or services or
(iii) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that his conduct was unlawful.

 

Section 5.                                   Certain Limits on Indemnification. 
Notwithstanding any other provision of this Agreement (other than Section 6),
Indemnitee may not be indemnified:

 

(a)                               if the proceeding was one by or in the right
of the Company and the Indemnitee is adjudged to be liable to the Company; or

 

(b)                              if the Indemnitee is adjudged to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to the Indemnitee, whether or not involving
action in the Indemnitee's official capacity.

 

Section 6.                                   Court-Ordered Indemnification. 
Notwithstanding any other provision of this Agreement, a court of appropriate
jurisdiction, upon application of Indemnitee and such notice as the court shall
require, may order indemnification in the following circumstances:

 

(a)                               if it determines Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or

 

-4-

--------------------------------------------------------------------------------


 

(b)                              if it determines that Indemnitee is fairly and
reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee (i) has met the standards of conduct
set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged liable for
receipt of an improper personal benefit under Section 2-418(c) of the MGCL, the
court may order such indemnification as the court shall deem proper.  However,
indemnification with respect to any Proceeding by or in the right of the Company
or in which liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding.

 

Section 7.                                   Indemnification for Expenses of a
Party Who is Wholly or Partly Successful.  Notwithstanding any other provision
of this Agreement, and without limiting any such provision, to the extent that
Indemnitee was or is, by reason of his Corporate Status, made a party to (or
becomes a participant in) and is successful, on the merits or otherwise, in the
defense of any Proceeding, Indemnitee shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each such claim, issue or
matter, allocated on a reasonable and proportionate basis.  For purposes of this
Section 7 and without limitation the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

Section 8.                                   Advance of Expenses.  The Company
shall, without requiring a preliminary determination of Indemnitee's ultimate
entitlement to indemnification hereunder, advance all reasonable Expenses
incurred by or on behalf of Indemnitee (or reasonably expected by Indemnitee to
be incurred by Indemnitee within three months) in connection with any Proceeding
to which Indemnitee is, or is threatened to be, made a party, or in which
Indemnitee is, or is threatened to be, a witness or other participant, within
thirty days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written affirmation by Indemnitee of Indemnitee's
good faith belief that the standard of conduct necessary for indemnification by
the Company as authorized by law and by this Agreement has been met and a
written undertaking by or on behalf of Indemnitee, in substantially the form
attached hereto as Exhibit C or in such form as may be required under applicable
law as in effect at the time of the execution thereof, to reimburse the portion
of any Expenses advanced to Indemnitee relating to claims, issues or matters in
the Proceeding as to which it shall ultimately be established that the standard
of conduct has not been met and which have not been successfully resolved as
described in Section 7 of this Agreement.  To the extent that Expenses advanced
to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis.  The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee's financial ability to repay such advanced Expenses and without
any requirement to post security therefor.

 

-5-

--------------------------------------------------------------------------------


 

Section 9.                                   Procedure for Determination of
Entitlement to Indemnification.

 

(a)                               To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of the Proceeding or matter that may result in the right to
indemnification or the advance of Expenses hereunder.  Indemnitee may deliver to
the Company such a request from time to time and at such time(s) as Indemnitee
deems appropriate in his or her sole discretion.  The officer of the Company
receiving the request shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.  Following a written request for indemnification by
Indemnitee, the Indemnitee's entitlement to indemnification shall be determined
according to Section 9(b) of this Agreement.

 

(b)                              Upon written request by Indemnitee for
indemnification pursuant to Section 9(a) of this Agreement, a determination, if
required by applicable law, with respect to Indemnitee's entitlement thereto
shall be made in the specific case:  (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee; or (ii) if a Change in Control
shall not have occurred, (A) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors or, if such a quorum cannot be
obtained, then by a majority vote of a duly-authorized committee of the Board of
Directors consisting solely of one or more Disinterested Directors or (B) if so
directed by the Board of Directors, by a majority vote of a quorum consisting of
Disinterested Directors or, if such a quorum cannot be obtained, then by a
majority vote of a duly-authorized committee of the Board of Directors
consisting solely of one or more Disinterested Directors or, if there are no
Disinterested Directors, by a majority vote of the entire Board of Directors, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee, or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of the Company.  If
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten days after such determination.  Indemnitee
shall reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee's entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board of
Directors or Independent Counsel if retained pursuant to clause (ii)(B) of this
Section 9.  Any Expenses (including attorneys' fees and disbursements) incurred
by Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee's entitlement to indemnification) and the Company shall
indemnify and hold Indemnitee harmless therefrom.

 

(c)                               In the event the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section 9(b)
of this Agreement, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Company),
and Indemnitee shall give written notice to the Company advising it of

 

-6-

--------------------------------------------------------------------------------


 

the identity of the Independent Counsel so selected and certifying that the
Independent Counsel so selected meets the requirements of "Independent Counsel"
as defined in Section 1 of this Agreement.  The Company shall, within 10 days
after such written notice of selection shall have been received, deliver to
Indemnitee a written notice of its approval of or objection to such selection,
which approval or objection shall be determined by the Board of Directors or a
duly authorized committee thereof in accordance with Section 2-418(e)(e)(ii) of
the MGCL; provided, however, that the approval by the Company of any Independent
Counsel selected by Indemnitee may not be unreasonably withheld.  If the
Independent Counsel is selected by the Company, it shall be selected by the
Board of Directors or a duly authorized committee thereof in accordance with
Section 2-418(e)(e)(ii) of the MGCL and the Company shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected
and certifying that the Independent Counsel so selected meets the requirements
of "Independent Counsel" as defined in Section 1 of this Agreement.  Indemnitee
may, within 10 days after such written notice of selection shall have been
received, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
"Independent Counsel" as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn.  Upon the due commencement
of any judicial proceeding or arbitration pursuant to Section 11(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(d)                              The Company shall pay the reasonable fees and
expenses of Independent Counsel and fully indemnify and hold harmless such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

 

Section 10.                           Presumptions and Effect of Certain
Proceedings.

 

(a)                               In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

-7-

--------------------------------------------------------------------------------


 

(b)                              The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction,
upon a plea of nolo contendere or its equivalent, or an entry of an order of
probation prior to judgment, does not create a presumption that Indemnitee did
not meet the requisite standard of conduct described herein for indemnification.

 

(c)                               For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee's
action was taken in reliance on any information, opinion, report or statement,
including any financial statement or other financial data, prepared or presented
by: (i) an officer of the Company whom Indemnitee reasonably believes to be
reliable and competent in the matter presented; (ii) a lawyer, certified public
accountant or other person, as to a matter which Indemnitee reasonably believes
to be within such person’s professional or expert competence; or (iii) if
Indemnitee is a director of the Company, a committee of the Board of Directors
on which Indemnitee does not serve, as to a matter within its designated
authority, if Indemnitee reasonably believes the committee to merit confidence. 
The provisions of this Section 10(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
or found to have met the applicable standard of conduct set forth in this
Agreement.

 

(d)                              The knowledge and/or actions, or failure to
act, of any other director, officer, trustee, partner, manager, managing member,
fiduciary, agent or employee of the Company or any other Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

Section 11.                           Remedies of Indemnitee.

 

(a)                               If (i) a determination is made pursuant to
Section 9(b) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advance of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(b) of
this Agreement within 30 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
7 of this Agreement within ten days after receipt by the Company of a written
request therefor, or (v) payment of indemnification pursuant to any other
Section of this Agreement or the charter or Bylaws of the Company is not made
within ten days after a determination has been made that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication in a
Maryland Court (as defined in Section 26 of this Agreement) of his entitlement
to such indemnification or advance of Expenses.  Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Except as set forth herein, the provisions of Maryland
law (without regard to its conflict of laws rules) shall apply to any such
arbitration.  The Company shall not oppose Indemnitee's right to seek any such
adjudication or award in arbitration.

 

(b)                              In the event that a determination shall have
been made pursuant to Section 9(b) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by

 

-8-

--------------------------------------------------------------------------------


 

reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 11, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or advance
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 9(b) of this Agreement
adverse to Indemnitee for any purpose.  If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 11, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Section 8 of this
Agreement until a final determination is made with respect to Indemnitee's
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).

 

(c)                               If a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee's statement not materially misleading, in
connection with the request for indemnification.

 

(d)                              The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee's rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.  The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten days after receipt by the Company of
a written request therefor) advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
under the charter or Bylaws of the Company or under any directors' and officers'
liability insurance policies maintained by the Company if Indemnitee is wholly
successful on the underlying claims; if Indemnitee is not wholly successful on
the underlying claims, then such indemnification and advance shall be only to
the extent Indemnitee is successful on such underlying claims or otherwise as
permitted by law, whichever is greater.

 

(e)                               Interest shall be paid by the Company to
Indemnitee at the legal rate under Maryland law for amounts which the Company
indemnifies or is obliged to indemnify for the period commencing with the date
on which Indemnitee requests indemnification,  reimbursement or advance of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Company.

 

Section 12.                           Defense of the Underlying Proceeding.

 

(a)                               Indemnitee shall notify the Company promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other

 

-9-

--------------------------------------------------------------------------------


 

document relating to any Proceeding or matter which may result in the right to
indemnification or the advance of Expenses hereunder.  The written notification
to the Company shall include a description of the nature of the Proceeding and
the facts underlying the Proceeding.  The failure of Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement, or otherwise unless, and then only solely to
the extent that, such delay is materially prejudicial to the defense of such
Proceeding.

 

(b)                              The Company will be entitled to participate in
the Proceeding at its own expense.

 

(c)                               The Company shall not settle any action, claim
or Proceeding (in whole or in part) which would impose any Expense, judgment,
fine, penalty or limitation on the Indemnitee without the Indemnitee's prior
written consent.  The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding by the
Indemnitee effected without the Company’s prior written consent.  Neither the
Company nor Indemnitee shall unreasonably withhold their consent to any proposed
settlement.

 

(d)                              Subject to the provisions of the last sentence
of this Section 12(d) and of Section 12(e) below, the Company shall have the
right to defend Indemnitee in any Proceeding or matter which may result in the
right to indemnification or the advance of Expenses hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 12(a) above.  The Company shall not, without the prior written consent
of Indemnitee, which shall not be unreasonably withheld or delayed, consent to
the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee.  This Section 12(d) shall
not apply to a Proceeding brought by Indemnitee under Section 11 above or
Section 21 below.

 

(e)                               Notwithstanding the provisions of Section
12(d) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee's Corporate Status, (i) Indemnitee reasonably concludes, based upon
an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that he may have separate defenses or counterclaims to
assert with respect to any issue which may not be consistent with other
defendants in such Proceeding, (ii) Indemnitee reasonably concludes, based upon
an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee's choice, subject to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company.  In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee's
choice,

 

-10-

--------------------------------------------------------------------------------


 

subject to the prior approval of the Company, which shall not be unreasonably
withheld, at the expense of the Company (subject to Section 11(d) of this
Agreement), to represent Indemnitee in connection with any such matter.

 

Section 13.                           Security.  Notwithstanding anything herein
to the contrary, to the extent requested by the Indemnitee and approved by the
Board of Directors, and to the extent permitted by law, the Company may at any
time and from time to time provide security to the Indemnitee for the Company's
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral.  Any such security, once provided to the Indemnitee, may
not be revoked or released without the prior written consent of the Indemnitee.

 

Section 14.                           Non-Exclusivity; Survival of Rights;
Subrogation.

 

(a)                               The rights of indemnification and advance of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the charter or Bylaws of the Company, any agreement or a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

(b)                              In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

Section 15.                           Insurance.

 

(a)                               Maryland law and the Company's charter and
Bylaws permit the Company to purchase and maintain insurance or furnish similar
protection or make other arrangements including, but not limited to, providing a
trust fund, letter of credit, or surety bond ("Indemnification Arrangements") on
behalf of Indemnitee against any liability asserted against him or incurred by
or on behalf of him or in such capacity as a director, officer, employee or
agent of the Company, or arising out of his status as such, whether or not the
Company would have the power to indemnify him against such liability under the
provisions of this Agreement or under Maryland law, as it may then be in
effect.  The purchase, establishment, and maintenance of any such
Indemnification Arrangement shall not in any way limit or affect the rights and
obligations of the Company or of the Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and the Indemnitee shall not in any way limit or affect the rights
and obligations of the Company or the other party or parties thereto under any
such Indemnification Arrangement.

 

-11-

--------------------------------------------------------------------------------


 

(b)                              To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, trustees, partners, managers, managing members, fiduciaries, employees
or agents of the Company or any other Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, trustee,
partner, manager, managing member, fiduciary, employee or agent under such
policy or policies.  If, at the time the Company receives notice from any source
of a Proceeding as to which Indemnitee is a party or a participant (as a witness
or otherwise), the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

 

Section 16.                           Coordination of Payments.  The Company
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise, including without
limitation from or on behalf of any other Enterprise.

 

Section 17.                           Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is or may be, by reason of his Corporate Status, a witness or
otherwise asked to participate in any Proceeding, whether instituted by the
Company or any other party, and to which Indemnitee is not a party, he shall be
advanced all reasonable Expenses and indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

 

Section 18.                           Reports to Stockholders.  The Company
shall report in writing to its stockholders the payment of any amounts for
indemnification of, or advance of Expenses to, Indemnitee under this Agreement
arising out of a proceeding by or in the right of the Company with the notice of
the meeting of stockholders of the Company next following the date of the
payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Section 19.                           Duration of Agreement; Enforcement;
Binding Effect.

 

(a)                               All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director, officer, trustee, partner, manager, managing member, fiduciary,
employee or agent of the Company or any other Enterprise and shall continue
thereafter so long as Indemnitee shall be subject to any possible or actual
Proceeding (including any rights of appeal thereto and any Proceeding commenced
by Indemnitee pursuant to Section 11 of this Agreement).  This Agreement will
apply to all acts or omissions of Indemnitee which occurred prior to the date
hereof if Indemnitee was serving as a director or officer of the Company or as a
director, officer, trustee, partner, manager, managing member, fiduciary,
employee or agent of any other Enterprise at the time such act or omission
occurred.

 

-12-

--------------------------------------------------------------------------------


 

(b)                              Without limiting any of the rights of
Indemnitee under the charter or Bylaws of the Company as they may be amended
from time to time, this Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof and shall govern the
rights of Indemnitee in connection with any Proceeding, whether such Proceeding
was commenced before or after the date hereof and whether the act or omission
giving rise to the rights of Indemnitee occurred before or after the date
hereof.

 

(c)                               The indemnification and advance of Expenses
provided by, or granted pursuant to, this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
officer, trustee, partner, manager, managing member, fiduciary, employee or
agent of the Company or any other Enterprise, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.

 

(d)                              The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

(e)                               The Company and Indemnitee agree herein that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm.  Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled.  The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith.  The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Court, and the Company hereby waives any such requirement of such a bond or
undertaking.

 

Section 20.                           Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent

 

-13-

--------------------------------------------------------------------------------


 

of the parties hereto; and (c) to the fullest extent possible, the provisions of
this Agreement (including without limitation each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

 

Section 21.                           Exception to Right of Indemnification or
Advance of Expenses.  Notwithstanding any other provision of this Agreement,
Indemnitee shall not be entitled to indemnification or advance of Expenses under
this Agreement with respect to any Proceeding brought by Indemnitee, unless (a)
the Proceeding is brought to enforce indemnification under this Agreement, and
then only to the extent in accordance with and as authorized by Section 11 of
this Agreement, or (b) the Company's charter or Bylaws, as amended, a resolution
of the stockholders entitled to vote generally in the election of directors or
of the Board of Directors or an agreement approved by the Board of Directors to
which the Company is a party expressly provide otherwise.

 

Section 22.                           Identical Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement.  One such counterpart signed by the party against
whom enforceability is sought shall be sufficient to evidence the existence of
this Agreement.

 

Section 23.                           Headings.  The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

Section 24.                           Modification and Waiver.

 

(a)                               Except for amendments described in Section
24(b) below (which need not be executed by Indemnitee), no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

(b)                              Subsidiaries of the Company that are
incorporated in the State of Maryland may become parties to this Agreement
subsequent to the date hereof by executing a Joinder Agreement in substantially
the form attached hereto as Exhibit B and delivering such Joinder Agreement to
Indemnitee. Upon the execution and delivery of a Joinder Agreement by a
Subsidiary, Exhibit A shall automatically be deemed amended to include the name
of each such Subsidiary.

 

Section 25.                           Notices.  All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if (i) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, or (ii) mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

-14-

--------------------------------------------------------------------------------


 

(a)                               If to Indemnitee, at the address indicated on
the signature page of this Agreement, or such other address as Indemnitee shall
provide in writing to the Company.

 

(b)                              If to the Company to:

 

Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

 

Attention:  Joel S. Marcus

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

Section 26.                           Governing Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 11(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in any appropriate court
located in the State of Maryland (a "Maryland Court"), and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of any Maryland
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such action or proceeding in any Maryland Court, and (iv) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in any
Maryland Court has been brought in an improper or inconvenient forum, or is
subject (in whole or in part) to a jury trial.

 

Section 27.                           Miscellaneous.  Use of the masculine
pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.

 

 

[SIGNATURE PAGE FOLLOWS]

 

-15-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

Name:

 

Address:

 

-16-

--------------------------------------------------------------------------------


 

EXHIBIT 10.19

 

EXHIBIT A

 

[Names of additional Maryland entities]

 

Each other Maryland corporation that becomes a party hereto by executing a
Joinder Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(FORM OF JOINDER AGREEMENT)

 

JOINDER AGREEMENT

 

This Joinder Agreement, dated                             ,  20      , is being
delivered to                                    ("Indemnitee"), pursuant to
Section 24(b) of the Indemnification Agreement, dated as of                   
        , 20       (as amended from time to time, the "Indemnification
Agreement"), among the Indemnitee, Alexandria Real Estate Equities, Inc., a
Maryland corporation (the "Company") and the entities listed on Exhibit A to the
Indemnification Agreement.  Capitalized terms used herein shall have the
meanings assigned to such terms in the Indemnification Agreement.

 

Indemnitee has become a [director] [and] [officer] of the undersigned.  The
undersigned, being a Maryland corporation and a direct or indirect subsidiary of
the Company, hereby becomes a party to the Indemnification Agreement and agrees
to be bound by the provisions of the Indemnification Agreement as a "Company".

 

 

[                                                  ],

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

-2-

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED)

 

The Board of Directors of Alexandria Real Estate Equities, Inc.

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the        day of                             , 20        , by
and between Alexandria Real Estate Equities, Inc., a Maryland corporation (the
"Company"), and the undersigned Indemnitee (the "Indemnification Agreement"),
pursuant to which I am entitled to advance of expenses in connection with
[Description of Proceeding] (the "Proceeding").

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my status as a [a director] [and]
[an officer] of the Company and by reason of alleged actions or omissions by me
in such capacity.  I hereby affirm my good faith belief that at all times,
insofar as I was involved as [a director] [and] [an officer], in any of the
facts or events giving rise to the Proceeding, I (1) did not act with bad faith
or active or deliberate dishonesty, (2) did not receive any improper personal
benefit in money, property or services and (3) in the case of any criminal
proceeding, had no reasonable cause to believe that any act or omission by me
was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys' fees and related expenses incurred by me in connection with the
Proceeding (the "Advanced Expenses"), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

 

                                                IN WITNESS WHEREOF, I have
executed this Affirmation and Undertaking on this        day of
                                        , 20      .

 

 

 

 

 

-3-

--------------------------------------------------------------------------------